 52DECISIONSOF NATIONALLABOR RELATIONS BOARDMorristown Foam and Fibre Corp.andUnited TextileWorkers of America,AFL-CIO,Petitioner. Case10-RC-9797May 31, 1974DECISION AND ORDER DIRECTINGHEARINGBY CHAIRMAN MILLER AND MEMBERSFANNING AND PENELLOPursuant to a Stipulation for Certification UponConsent Election executed by the parties andapproved by the Regional Director, an election bysecret ballot was conducted on December 7, 1973,under the direction and supervision of the RegionalDirector for Region 10, among the employees in thestipulated unit. At the conclusion of the election, theparties were furnished a tally of ballots, of which 85were for, and 96 against, the Petitioner. There wereno challenges. Thereafter, the Petitioner filed timelyobjections to conduct affecting the results of theelection.In accordance with the National Labor RelationsBoard Rules and Regulations, Series 8, as amended,theRegionalDirector conducted an investigationand, on January 28, 1974, issued and duly served onthe parties his report on objections in which herecommended,inter alia,that the Board sustainObjection 2 and direct a new election, and that in theevent the Board disagreed with that recommenda-tion,a hearing be directed to resolve credibilityissuesrelating toObjection 3. Thereafter, theEmployer filed timely exceptions to the RegionalDirector's report, and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthemeaning of the Act and it will effectuate thepurpose of the Act to assert jurisdiction herein.2.The Petitioner is a labor organization claimingto represent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of the employees of theEmployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.4.The parties stipulated, and we find, that thefollowing employees constitute a unit appropriate for' In the absence of exceptions,we adopt,pro forma,theRegionalDirector's approval of Petitioner's requests that Objections I and 4 bewithdrawn.As noted,the Regional Director recommendedthata hearing bedirected to resolvecredibilityissues relatingto Objection 3 pertaining to thethepurpose of collective bargaining within themeaning of Section 9(b) of the Act:All production and maintenance employees em-ployed by the Employer at its Morristown,Tennessee, plant but excluding all office clericalemployees, professional employees, guards, andsupervisors as defined in the Act.5.The Board has considered the Regional Direc-tor's report, the Employer's exceptions thereto, andsupporting brief, and finds merit in Respondent'sexceptions pertaining to Objection 2. Accordingly,the Board adopts the Regional Director's findingsand recommendations only to the extent consistentherewith.'The Petitioner's Objection 2 contended that theEmployer's 12 letters, leaflets, and handouts distrib-uted to employees during the critical period prior totheelection contained factualmisinterpretationswhich coerced the employees and interfered withtheir free choice in the election. The RegionalDirector found that the Employer's literature madecontinued reference to violence, disaster, threats tokill,lossof jobs, plant closure, and long, costlystrikes, and that such a constantly recurring themecreated an atmosphere of fear and a belief among theemployees of the inevitability of strikes and loss ofjobs and ultimately plant closure if they selected thePetitioner as their bargaining representative, therebypreventing them from exercising a free and untram-meled choice in the election.Contrary to the Regional Director, we do not findthat the literature distributed by the Employerexceeds the permissible limits of electioneeringpropoganda or that the employees were not capableof evaluating the literature as electioneering propo-ganda. Accordingly, we would not find the employ-eeswere prevented from exercising a free anduntrammeled choice in the election. Therefore, weoverrule the objection.Allied/Egry Business Systems,Inc.,169NLRB 514;Louis-AllisCompany,182NLRB 433.6.Inasmuch as we have decided to adopt theRegional Director's recommendation that a hearingbe held to resolve credibility issues relating toObjection 3, the Board makes the following:ORDERIt is hereby ordered that a hearing be held before aduly designated Hearing Officer for the purpose ofEmployer's alleged alteration of the Board's official sample ballots. In ourview the Employer's exceptions raise no material or substantial issues of lawwhichwould warrant reversal of the Regional Director's recommendationas to this objection.211NLRB No. 6 MORRISTOWN FOAM AND FIBRE CORP.receiving evidence to resolve the issuesraised byPetitioner's Objection 3.'it Is"FURT1 ER-TJRFbERED that the HearingOfficerdesignated for the purpose of conducting the hearingshall prepare and cause to be served upon the partiesa report containing resolutions of the credibility ofwitnesses,findings of facts, and recommendations tothe Board,as to the disposition of the said objection.Within the time prescribed by the Board's Rules andRegulations,either party may file with the Board inWashington, D.C., eight copies of exceptions thereto.53Immediately upon the filing of such exceptions, thepartyfiling sameshall serve a copy thereof on theother party and shall file a copy with the RegionalDirector. If no exceptions are filed thereto, the Boardwilladopt the recommendation of the HearingOfficer.IT IS FURTHERORDEREDthat the above-entitled casebe,and it hereby is, remanded to the RegionalDirector for Region 10 for the purpose of arrangingsuch hearing, and that the said Regional Director be,and hereby is, authorized to issue notice thereof